DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 
In the instant case, the judicial exceptions include the natural phenomenon, the presence of exosomes containing thyroglobulin in subject with thyroid cancer. In addition the claims include the abstract ideas “diagnosing the subject with recurrent
thyroid cancer when the presence of thyroglobulin in the exosome is detected”, “wherein the level of thyroglobulin in the exosome is indicative of the efficacy of the therapy of thyroid cancer” and “wherein the presence of thyroglobulin in the exosome is indicative of thyroid cancer recurrence” which are not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the judicial exceptions include the natural phenomenon, the presence of exosomes containing thyroglobulin in subject with thyroid cancer. In addition the claims include the abstract ideas “diagnosing the subject with recurrent thyroid cancer when the presence of thyroglobulin in the exosome is detected”, “wherein the level of thyroglobulin in the exosome is indicative of the efficacy of the therapy of thyroid cancer” and “wherein the presence of thyroglobulin in the exosome is indicative of thyroid cancer recurrence”.  These limitations could be done by merely reviewing the data mentally and mentally diagnose and indicate recurrence.  In addition, these limitations encompasses mathematical equations or graphs which could be used to help in the process of diagnosing thyroid cancer and determine the presence of thyroglobulin in the exosome is indicative of thyroid cancer recurrence.  However, these limitations would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. As set forth below, the active method steps of  “obtaining an exosome from the subject and detecting whether thyroglobulin is present in the exosome set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US 2010/0131432, published 27 May 2010) in view of Ringel (Thyroid, 21:487-492, 2011) and Vlasov et al J Thyroid Res, 2016:9276402, 2016).
Kennedy teaches methods of diagnosing thyroid cancer by detecting levels of gene products such as thyroglobulin (paragraph 7, 101, 124; Tables 2,  6). Kennedy disclose that samples may be analyzed by immuno-histochemical staining, ELISA and mass spectrometry. (paragraphs 55, 124). Kennedy disclose analysis of a biological sample, such as exosome bio-signatures of a subject (paragraph 305). Kennedy disclose that the gene products may be obtained from urine (paragraph 89). Kennedy disclose that samples are classified according to post-surgical thyroid pathology: samples exhibiting follicular adenoma (FA), lymphocytic thyroiditis (LCT), or nodular hyperplasia (NHP) are classi­fied as benign; samples exhibiting Hurthle cell carcinoma (HC), follicular carcinoma (FC), follicular variant of papil­lary thyroid carcinoma (FVPTC), papillary thyroid carci­noma (PTC), medullary thyroid carcinoma (MTC), or ana­plastic carcinoma (ATC) are classified as malignant (paragraph 320).
	Ringel disclose metastatic lesion are located based on elevated levels of thyroglobulin (page 489, 1st paragraph; page 490, 1st paragraph). Ringel disclose that biomarkers in exosomes may be released from cancer cells (page 490, 1st paragraph). Rangel disclose cancer-derived exosomes can be isolated from circulating blood (Id). Rangel disclose treatments using tumor cells or tumor antigens (page 489, 2nd column).   Ringel disclose that metastatic cancer may develop following removal of the primary tumor (Abstract).
Vlasov disclose thyroid cells secrete exosomes loaded with thyroglobulin (pages 3 to 5). Vlasov disclose that exosomes are isolated using differential centrifugation (section 2.2).
One of ordinary skill in the art would be motivated to combine Ringel’s disclosure that thyroglobulin is elevated in thyroid cancer and treatment of thyroid cancer with tumor cells or tumor antigens with Kennedy’s methods of diagnosing thyroid cancer by detecting levels of gene products such as thyroglobulin because both Kennedy and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer and also disclose that exosomes are release from thyroid cancer cells. Given that Vlasov disclose that thyroid cells secrete exosomes loaded with thyroglobulin while Kennedy and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer, it would have been prima facie obvious to obtain exosomes from a subject to measure levels of thyroglobulin in the exosomes.
 	As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

One of ordinary skill in the art would have had a reasonable expectation of success detecting exosomes laden with thyroglobulin in subjects with thyroid cancer given the role of thyroglobulin in diagnosing thyroid cancer and the disclosure that thyroglobulin has been found in exosomes released from thyroid cells.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walfish et al (US 2011/0275065, published 10 November 2011) in view of Ringel (Thyroid, 21:487-492, 2011) and Vlasov et al J Thyroid Res, 2016:9276402, 2016).
Walfish disclose methods for detecting, screening for, diagnosing, monitoring,
and characterizing thyroid cancer by measuring levels of thyroid cancer biomarkers, including thyroglobulin (paragraphs 2, 4-13, 60, 61, 124; Table 2). Walfish further disclose diagnosing the stage of thyroid cancer in a subject or characterizing thyroid cancer in a subject (paragraph 26). Walfish disclose that literature searches were done to determine whether the biomarkers have been reported to be present in exosomes or in patient samples (paragraphs 216, 217). Walfish disclose that samples include urine (paragraph 84).
	Ringel disclose metastatic lesion are located based on elevated levels of thyroglobulin (page 489, 1st paragraph; page 490, 1st paragraph). Ringel disclose that biomarkers in exosomes may be released from cancer cells (page 490, 1st paragraph). Rangel disclose cancer-derived exosomes can be isolated from circulating blood (Id). Rangel disclose treatments using tumor cells or tumor antigens (page 489, 2nd column).   Ringel disclose that metastatic cancer may develop following removal of the primary tumor (Abstract).
Vlasov disclose thyroid cells secrete exosomes loaded with thyroglobulin (pages 3 to 5). Vlasov disclose that exosomes are isolated using differential centrifugation (section 2.2).
One of ordinary skill in the art would be motivated to combine Ringel’s disclosure that thyroglobulin is elevated in thyroid cancer and treatment of thyroid cancer with tumor cells or tumor antigens with Walfish’s methods of diagnosing thyroid cancer by detecting levels of thyroglobulin because both Walfish and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer and also disclose that exosomes are release from thyroid cancer cells. Given that Vlasov disclose that thyroid cells secrete exosomes loaded with thyroglobulin while Walfish and Ringel disclose that thyroglobulin can be used as a biomarker for thyroid cancer, it would have been prima facie obvious to obtain exosomes from a subject to measure levels of thyroglobulin in the exosomes.
 	As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

One of ordinary skill in the art would have had a reasonable expectation of success of detecting exosomes laden with thyroglobulin in subjects with thyroid cancer given the role of thyroglobulin in diagnosing thyroid cancer and the disclosure that thyroglobulin has been found in exosomes released from thyroid cells.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642